Upon representation by petition that the sheriff of Washtenaw county holds Irving Leib in jail without process duly issued for his arrest, we issued our writ of habeas corpus to inquire into the reason for his detention. The return of the sheriff shows that he is now holding Irving Leib by virtue of a warrant duly issued under a complaint charging a criminal offense. Under the return, petitioner is not entitled to be discharged in this proceeding and he is remanded to the custody of the sheriff of Washtenaw county to await further proceedings in accord with the law. *Page 602